                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 1 of 28


                                                   1
                                                   2   A PROFESSIONAL CORPORATION
                                                       Carl L. Fessenden, SBN 161494
                                                   3   Barakah M. Amaral, SBN 298726
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706
                                                   6   Attorneys for Defendants SACRAMENTO COUNTY SHERIFF’S OFFICE
                                                   7   and SGT. GREGORY

                                                   8                                    UNITED STATES DISTRICT COURT
                                                                                       EASTERN DISTRICT OF CALIFORNIA
                                                   9
                                                  10
                                                       MICHAEL LENOIR SMITH,                           Case No. 2:15-CV-1598 JAM KJN P
                                                  11
                                                                         Plaintiff,                    MEMORANDUM OF POINTS AND
                                                  12
                                                                                                       AUTHORITIES IN   SUPPORT  OF
                 350 University Ave., Suite 200




                                                  13   v.                                              DEFENDANTS’    MOTION    FOR
                    Sacramento, CA 95825




                                                                                                       SUMMARY JUDGMENT
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   DARREN ALBEE, et al.
                                                  15
                                                                         Defendants.
                                                  16
                                                       ____________________________________/
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                       {02099184.DOCX}

                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                      SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 2 of 28


                                                   1                                                     TABLE OF CONTENTS
                                                   2                                                                                                                                           Page
                                                   3
                                                       I.       INTRODUCTION ................................................................................................................1
                                                   4
                                                       II.      PROCEDURAL BACKGROUND ......................................................................................2
                                                   5
                                                   6   III.     FACTUAL BACKGROUND ..............................................................................................3

                                                   7            A.        Background Information ..........................................................................................3
                                                   8            B.        Plaintiff Housed at SCMJ Twice Between 2013 and 2015 ......................................3
                                                   9
                                                                C.        Plaintiff’s Locator Cards ..........................................................................................4
                                                  10
                                                                D.        Plaintiff Files Instant Civil Action ...........................................................................5
                                                  11
                                                  12   IV.      LEGAL STANDARD ..........................................................................................................6
                 350 University Ave., Suite 200




                                                  13   V.       ARGUMENT .......................................................................................................................6
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                                A.        Plaintiff’s Due Process Claim Fails to Establish the Existence of
                                                  15                      Protected Liberty Interests ........................................................................................7

                                                  16                      1. Defendant’s Decision to Place Plaintiff in Total Separation
                                                                             Comported With Its Discretionary Authority ......................................................8
                                                  17
                                                  18                           a. Defendant Had Legitimate Reasons for Initially Classifying
                                                                                  Plaintiff in T-Sep Housing .............................................................................9
                                                  19
                                                  20                           b. Being Housed With Dangerous Individuals is Not Atypical or
                                                                                  Significant to Prison Life .............................................................................11
                                                  21
                                                                          2. Plaintiff’s Placement in Sobering Cell Not Based on Information on
                                                  22                         Locator Cards ....................................................................................................11
                                                  23
                                                                          3. Plaintiff Was Not Deprived of Law Library Access or Legal Mail ..................12
                                                  24
                                                                          4. Plaintiff Was Not Deprived of Medical Care for Serious Medical
                                                  25                         Needs .................................................................................................................13
                                                  26
                                                                          5. Defendant Initiated Incident Reports Against Plaintiff for Legitimate
                                                  27                         Reasons ..............................................................................................................14
                                                  28
                                                       {02099184.DOCX}                          i
                                                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                       SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 3 of 28


                                                   1                     6. Plaintiff Provided All Required Commissary ...................................................15

                                                   2                     7. Defendant Cannot Be Found Liable for Acts Taken by Third Parties ..............16
                                                   3                     8. Plaintiff’s Conclusory Assertions Will Not Suffice on a Motion for
                                                   4                        Summary Judgement .........................................................................................16

                                                   5                     9. Plaintiff’s Claims Regarding Sadness, Anger, Depression, Nightmares
                                                                            and Hopelessness Are Not Atypical to Prison Life ...........................................17
                                                   6
                                                   7                     10. None of Plaintiff’s “Atypical” Hardships Will Affect the Duration of
                                                                             His Sentence ....................................................................................................17
                                                   8
                                                               B.        Defendant’s Practice of Annotating Locator Cards Intended to Preserve
                                                   9
                                                                         and Maintain Institutional, Personnel and Inmate Safety ......................................17
                                                  10
                                                       VI.     CONCLUSION ..................................................................................................................21
                                                  11
                                                  12
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                       {02099184.DOCX}                       ii
                                                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                    SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 4 of 28


                                                   1
                                                                                                      TABLE OF AUTHORITIES
                                                   2
                                                                                                                                                                                         Page
                                                   3
                                                   4   Supreme Court Cases

                                                   5   Anderson v. Liberty Lobby, Inc.
                                                             477 U.S. 242, 248 (1986) .................................................................................................... 6
                                                   6
                                                   7   Bell v. Wolfish
                                                               441 U.S. 520, 546 (1979) ................................................................................................. 17
                                                   8
                                                       Celotex Corp. v Catrett
                                                   9
                                                              477 U.S. 317, 323 (1986) ................................................................................................... 6
                                                  10
                                                       Cruz v. Beto
                                                  11          405 U.S. 321 (1972) ......................................................................................................... 18
                                                  12
                                                       Hewitt v. Helms
                 350 University Ave., Suite 200




                                                  13          459 U.S. 460, 466-68 (1983) .......................................................................................... 7, 9
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   Jones v. North Carolina Prisoners’ Labor Union
                                                              433 U.S. 128 (1977) ......................................................................................................... 18
                                                  15
                                                  16   Lujan v. National Wildlife Federation
                                                              497 U.S. 871, 888-89 (1990) .............................................................................................. 6
                                                  17
                                                  18   Meachum v. Fano
                                                             427 U.S. 228- 229 (1976) ................................................................................................. 18
                                                  19
                                                       Paul v. Davis
                                                  20           424 U.S. 693, 711-14 (1976) ............................................................................................ 20
                                                  21
                                                       Pell v. Procunier
                                                  22           417 U.S. 823 (1974) ......................................................................................................... 17
                                                  23   Procunier v. Martinez
                                                  24         416 U.S. 104-405 (1974) .................................................................................................. 18

                                                  25   Sandin v. Conner
                                                              515 U.S. 472, 481-84 (1995) .............................................................................. 7, 8, 16, 17
                                                  26
                                                  27   Superintendent v. Hill
                                                              472 U.S. 445, 455 (1985) ........................................................................................... 10, 15
                                                  28
                                                       {02099184.DOCX}                        iii
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 5 of 28


                                                   1   Whitley v. Albers
                                                              475 U.S. 312, 321-22 (1986) ............................................................................................ 18
                                                   2
                                                       Wilkinson v. Austin
                                                   3          545 U.S. 209, 221 (2005) ................................................................................................... 7
                                                   4
                                                       Wolff v. McDonnell
                                                   5           418 U.S. 539, 556 (1974) ................................................................................................. 15
                                                   6
                                                   7   Federal Court Cases

                                                   8   Bowring v. Godwin
                                                             551 F.2d 44, 47-48 (4th Cir. 1977) ......................................................................................13
                                                   9
                                                  10   Bruce v. Ylst
                                                              351 F.3d 1283, 1287 (9th Cir. 2003) ...................................................................................10
                                                  11
                                                       Dennison v. Ryan
                                                  12
                                                             522 Fed. Appx. 414 417 (9th Cir. 2013) ...............................................................................7
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       Finley v. Rittenhouse
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14          416 F.2d 1186 (9th Cir. 1969) .............................................................................................16
                                                  15
                                                       Freeman v. Rideout
                                                  16         808 F.2d 949, 951 (2nd Cir. 1986) ......................................................................................21

                                                  17   Gordon v. Maycayo
                                                  18         43 Fed. Appx. 67 (9th Cir. 2002) ........................................................................................10

                                                  19   Jackson v. McIntosh
                                                              90 F.3d 330, 332 (9th Cir. 1996) .........................................................................................13
                                                  20
                                                  21   Keenan v. Hall
                                                             83 F.3d 1083, 1089 (9th Cir. 1996) .................................................................................8, 15
                                                  22
                                                       Mann v. Adams
                                                  23         855 F.2d 639, 640 (9th Cir. 1988) .......................................................................................15
                                                  24
                                                       May v. Baldwin
                                                  25          109 F.3d 557, 565 (9th Cir. 1997) .........................................................................................9
                                                  26   Patel v. Penman
                                                  27           103 F.3d 868, 874 (9th Cir. 1996) .........................................................................................7

                                                  28
                                                       {02099184.DOCX}                        iv
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 6 of 28


                                                   1   Ramirez v. Galaza
                                                             334 F.3d 850, 862 (9th Cir. 2003) ...................................................................................8, 17
                                                   2
                                                       Resnick v. Hayes
                                                   3          213 F.3d 443, 448-49 (9th Cir. 2000) ....................................................................................8
                                                   4
                                                       Sands v. Lewis
                                                   5          886 F.2d 1166, 1169 (9th Cir. 1989) ...................................................................................12
                                                   6   Sprouse v. Babcock
                                                   7         870 F.2d 450, 452 (8th Cir. 1989) .......................................................................................20

                                                   8   Velasquez v. Woods
                                                              329 F.3d 420, 421-22 (5th Cir. 2003) ..................................................................................20
                                                   9
                                                  10   Witherow v. Paff
                                                              52 F.3d 264, 265 (9th Cir. 1995) .........................................................................................12
                                                  11
                                                  12
                                                       Statutes
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       42 U.S.C. § 1083 ............................................................................................................................16
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                       F.R.C.P. 56(a) ...................................................................................................................................6
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                       {02099184.DOCX}                        v
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 7 of 28


                                                   1                                                             I.
                                                   2                                                   INTRODUCTION
                                                   3              Plaintiff MICHAEL LENOIR SMITH (“Plaintiff”) is a state prisoner serving a life
                                                   4   sentence after being convicted of two bank robberies, drug trafficking, and criminal threats. He
                                                   5   was housed at the Sacramento County Main Jail (“SCMJ”) for two separate time periods between
                                                   6   2013 and 2015 on an “Order to Produce.” For each period of incarceration at SCMJ a locator card
                                                   7   was created for Plaintiff. The locator cards are created after an inmate is booked and given his or
                                                   8   her housing classification. The locator cards provide floor deputies with safety/security
                                                   9   information about each inmate while housed at the SCMJ.
                                                  10              There is a “remarks” section on each locator card. Sacramento County Sheriff’s
                                                  11   Department (hereinafter “Defendant”) uses the “remarks” section to identify safety and security
                                                  12   concerns. In accordance with that practice, Defendant annotated Plaintiff’s two locator cards with
                 350 University Ave., Suite 200




                                                  13   the following security concerns: known for gassing, known for litigation, “SHU” inmate1, and
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   attempted to murder a deputy by trying to throw the deputy over a tier at the jail in 2002, with a
                                                  15   reference to an internal jail incident report number.
                                                  16              Plaintiff now brings this civil action claiming Defendant violated his due process rights by
                                                  17   annotating his locator cards with the above information. He claims that Defendant imposed 23
                                                  18   negative conditions on him because of the information on his locator cards. Fundamentally,
                                                  19   Plaintiff’s claims fail because the information on the locator cards is true. Further, there is no
                                                  20   evidence an action taken by Defendant was related to any information on the locator cards.
                                                  21   Additionally, Plaintiff’s claims fail because the prison conditions imposed on him were not
                                                  22   “atypical and significant” to prison life. Even if Plaintiff can proffer evidence about the
                                                  23   “conditions,” the undisputed facts show that Defendant took action against Plaintiff for legitimate
                                                  24   reasons. Defendant’s legitimate reasons were not associated with the locator card.
                                                  25              Moreover, Defendant’s established practice of using the “remarks” section on inmates’
                                                  26   locator cards to identify safety concerns overrides Plaintiff’s limited constitutional liberty
                                                  27
                                                  28   1
                                                           This is a reference to Security Housing Classification, which is a housing classification used in state prison.
                                                       {02099184.DOCX}                                                1
                                                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                                        SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 8 of 28


                                                   1   interests. The remarks annotated on Plaintiff’s card were legitimate and accurate. Further, the
                                                   2   “remarks” were not used to discipline or otherwise restrict Plaintiff’s privileges while housed in
                                                   3   SCMJ, but used by jail deputies to identify concerns affecting officer and inmate safety.
                                                   4   Accordingly, Defendant should be granted deference in implementing a practice which is intended
                                                   5   to create institutional security for personnel and inmates alike.
                                                   6                                                           II.
                                                   7                                       PROCEDURAL BACKGROUND
                                                   8           This Court made clear in its March 19, 2018 Order that “this action will proceed on
                                                   9   plaintiff’s due process claims against defendants Sgt. Alexander and Sacramento County Sheriff’s
                                                  10   Department.”2 [EFC 29.] Since that time, Defendant has engaged in extensive discovery to
                                                  11   uncover the facts of Plaintiff’s due process claim. Plaintiff evaded his discovery obligations by
                                                  12   failing to provide complete responses or produce documents. This culminated in Defendant filing
                 350 University Ave., Suite 200




                                                  13   a Motion to Compel Plaintiff’s further responses to its Request for Production of Documents and
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   Special Interrogatories. [EFC 58.] The Court partially granted Defendant’s Motion, which required
                                                  15   Plaintiff to serve amended responses to Defendant’s written discovery. [EFC 64.] Plaintiff served
                                                  16   amended responses to Defendant’s Special Interrogatories, but did not produce any responsive
                                                  17   documents.
                                                  18           Ultimately, Defendant failed to comply with the Court’s order and instead asked for an
                                                  19   extension to respond to Defendant’s document requests. [EFC 65.] Defendant opposed Plaintiff’s
                                                  20   request for an extension, arguing that Plaintiff failed to produce responsive documents in
                                                  21   compliance with the Court’s Order. [EFC 66.] The Court denied Plaintiff’s Motion for an
                                                  22   Extension and ordered “within thirty days, defendant shall file a motion for expenses or
                                                  23   sanctions.” [EFC 68.] Subsequently, Defendant filed a Motion for Terminating Sanctions, which
                                                  24   is still pending before this Court. [EFC 71]
                                                  25
                                                  26
                                                  27
                                                       2
                                                  28     The Court has since granted Plaintiff’s Motion to Amend, only insofar as Plaintiff was allowed to substitute Sgt.
                                                       Gregory for Sgt. Alexander [EFC 68.]
                                                       {02099184.DOCX}                                         2
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                                   SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 9 of 28


                                                   1           Thereafter, Plaintiff filed a Motion for Summary Judgment (“MSJ”). [EFC 70.] Defendant
                                                   2   opposed the MSJ. [EFC 75.] Defendant requested that the Court reserve on ruling on Plaintiff’s
                                                   3   MSJ until Defendant had an opportunity to file its own MSJ. Id.
                                                   4                                                    III.
                                                   5                                      FACTUAL BACKGROUND
                                                   6               A. Background Information
                                                   7           Plaintiff is a state prisoner serving a life sentence for two bank robberies, one drug
                                                   8   trafficking conviction, and one criminal threat conviction. UMF 1. Since being incarcerated,
                                                   9   Plaintiff has a history of violating jail rules and policies. One such incident was in 2002. As
                                                  10   explained in internal jail report number 849352330, Plaintiff was booked on attempted murder
                                                  11   charges for attempting to throw Deputy Allbee off of a jail tier. The report describes the
                                                  12   disciplinary action he received from SCMJ for violating jail policies. UMF 2. He was also
                 350 University Ave., Suite 200




                                                  13   convicted in 2009 of gassing a California Department of Corrections and Rehabilitation
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   (“CDCR”) employee, resulting in a four year sentence, consecutive to his life sentence. UMF 3.
                                                  15   He admittedly has a history of initiating multiple litigations against State and County entities since
                                                  16   being incarcerated. UMF 4. Moreover, prior to SCMJ receiving Plaintiff in both June and
                                                  17   September of 2013, he had been designated as a Security Housing Unit (“SHU”) inmate while in
                                                  18   prison custody. UMF 5. SHU inmates are housed in single cell units and require the highest level
                                                  19   of security at prisons. Ex. Q, McCamy’s Decl. ⁋4; Ex. P, Plt’s Depo. p. 46:4-23.
                                                  20               B. Plaintiff Housed at SCMJ Twice Between 2013 and 2015
                                                  21           Between 2013 and 2015, Plaintiff was housed at SCMJ during two separate time periods.
                                                  22   Plaintiff’s was housed at SCMJ from June of 2013 through July of 2013. UMF 6. Plaintiff
                                                  23   returned to SCMJ on September 24, 2013 and stayed until June 1, 2015. UMF 7.
                                                  24           After an inmate is booked at SCMJ, he or she is sent to housing classification officers, who
                                                  25   determine where the inmate should be housed and what security level the inmate should be
                                                  26   designated, including “high,” “medium,” or “low.” See Ex. Q, McCamy Decl. ⁋5. When inmates
                                                  27   are brought over from a prison facility, it is Defendant’s practice for classification officers to
                                                  28   consider the inmate’s previous housing status at the prior prison facility and the inmate’s criminal
                                                       {02099184.DOCX}                       3
                                                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                    SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 10 of 28


                                                   1    history, among other things, when determining appropriate housing at SCMJ. UMF 8. Generally,
                                                   2    inmates designated as “high” custody inmates are composed of individuals who committed serious
                                                   3    crimes or are known to be assaultive to inmates or personnel. UMF 9.
                                                   4             Defendant determined that Plaintiff should be housed in Total Separation (T-Sep) during
                                                   5    June and July of 2013, as well as when he initially came back on September 24, 2013 because of
                                                   6    his criminal history and housing status as a SHU inmate in prison. UMF 10. After a period of time,
                                                   7    Defendant took Plaintiff out of T-Sep and placed him in general population housing. UMF 11.
                                                   8    Defendant also decided to place Plaintiff as a “high” custody inmate because of his extensive
                                                   9    criminal history, which included assaultive behavior on prison personnel. UMF 12.
                                                  10                 C. Plaintiff’s Locator Cards
                                                  11             SCMJ creates a locator card for all inmates. Those locator cards are created after an inmate
                                                  12    has been booked and receives his or her housing classification at SCMJ. UMF 13. The locator
                 350 University Ave., Suite 200




                                                  13    cards are kept on the floor where the inmate is housed. UMF 14.
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14             Locator cards are used by floor deputies who have daily face-to-face and physical contact
                                                  15    with the inmates. UMF 15. There is a specific section on the locator card entitled “Charges.” UMF
                                                  16    16. The locator cards also allow deputies to provide “remarks.” UMF 17. Under the “remarks”
                                                  17    section, Defendant has a practice of annotating locator cards information involving officer or
                                                  18    inmate safety concerns. Id.
                                                  19             Plaintiff had two locator cards, one created during each of his stays at SCMJ between 2013
                                                  20    and 2015. See Ex. Q, McCamy Decl. ⁋8. Plaintiff’s first locator card provides four different
                                                  21    factual pieces of information in the “remarks” section: (1) “known for gassing;” (2) “tried to throw
                                                  22    Dep. Albee off tier in 02!;” (3) “SHU inmate;” and (4) “known for litigation.” UMF 18. The
                                                  23    “remarks” on Plaintiff’s second locator card state: “CAUTION per Sgt Epperson se [unclear]
                                                  24    8493523303 (2002) (664)187 on Deputy.” UMF 19. The “remarks” on Plaintiff’s locator cards
                                                  25    followed Defendant’s practice of providing information involving officer and inmate safety
                                                  26    concerns. UMF 20. The “remarks” were not used to discipline or otherwise restrain Plaintiff’s
                                                  27
                                                  28    3
                                                            This is a reference to the SCMJ report regarding the 2002 incident involving Deputy Allbee.
                                                        {02099184.DOCX}                                               4
                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                                         SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 11 of 28


                                                   1    privileges while incarcerated at SCMJ. UMF 21. Rather, the annotated notes on Plaintiff’s locator
                                                   2    cards were intended for institutional, officer, and inmate safety reasons. UMF 27.
                                                   3                D. Plaintiff Files Instant Civil Action
                                                   4            In 2016, Plaintiff filed the instant civil action, where his only remaining claim alleges that
                                                   5    Defendant violated his due process rights because of the information that was contained on his
                                                   6    locator cards. [EFC 29.] To uncover facts about his claim, Defendant served Plaintiff with Special
                                                   7    Interrogatories. UMF 22. In response to those Interrogatories, Plaintiff specifically claims with
                                                   8    regard to the information that was on his locator card: “Defendants deliberately made it appear
                                                   9    that I was at SCMJ for that charge [664/187], without annotating the disposition of that charge….”
                                                  10    UMF 23. When asked how he was negatively impacted by the information on his locator card,
                                                  11    Plaintiff identified the following:
                                                  12                1. I was maintained in Total Separation status
                                                                    2. Forced to recreate alone
                 350 University Ave., Suite 200




                                                  13                3. Forced to be in a cell alone
                    Sacramento, CA 95825




                                                                    4. Forced to go to dayroom alone
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                5. Forced to go to visits alone
                                                  15                6. Maintained in leg irons and wrist restraints while at Court for hours at
                                                                         a time
                                                  16                7. Believed by other Deputies to be a threat to officer safety and security
                                                                    8. Illegally placed into a sober cell with drunks in violation of Title 15
                                                  17                     California Code of Regulations
                                                  18                9. Deprived of access to the law library although I was represented in
                                                                         pro-per
                                                  19                10. Deputies viewed me in a dangerous light and magnified normal
                                                                         conduct into misconduct
                                                  20
                                                                    11. Denied medical care for serious medical needs
                                                  21                12. Fake Incident Reports
                                                                    13. Looked at by all personnel who read the locator card as an animal
                                                  22                14. Feelings of hopelessness
                                                                    15. Nightmares because of the illtreatment [sic] caused me to relive the
                                                  23
                                                                         abuse, physical attack upon me by SCMJ Deputies
                                                  24                16. [sic] Office of District Attorney used the charge in its Opposition to
                                                                         me being re-sentenced…
                                                  25                17. [sic] Designated as “High Custody”…
                                                                    18. [sic] I suffer from deep depression
                                                  26
                                                                    19. [sic] I was angry…
                                                  27                20. [sic] Forced to be in cell confinement
                                                                    21. [sic] Forced to be cellmates with dangerous inmates
                                                  28                22. [sic] Commissary not delivered
                                                        {02099184.DOCX}                       5
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 12 of 28


                                                   1                 23. [sic] Impeded Settlement Conference

                                                   2                 UMF 24.
                                                   3                                                        IV.

                                                   4                                             LEGAL STANDARD

                                                   5              A motion for summary judgment should be granted if “there is no genuine dispute as to

                                                   6    any material fact and the movant is entitled to a judgment as a matter of law.” F.R.C.P. 56(a). The

                                                   7    moving party bears the initial burden of informing the court of the basis for the motion and

                                                   8    identifying the portions of the pleadings, depositions, answers to interrogatories, admissions, or

                                                   9    affidavits that demonstrate the absence of a triable issue of material fact. Celotex Corp. v. Catrett,

                                                  10    477 U.S. 317, 323 (1986). When presented with a motion for summary judgment, the court shall

                                                  11    review the pleadings and evidence in the light most favorable to the nonmoving party. Anderson v.

                                                  12    Liberty Lobby, Inc., 477 U.S. 242, 248. There is a genuine issue of fact for trial if the record, taken
                 350 University Ave., Suite 200




                                                  13    as a whole, could lead a rational trier of fact to find for the nonmoving party. Anderson, 477 U.S.
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    at 248. Conclusory, nonspecific statements in affidavits are not sufficient; and, the court will not

                                                  15    presume “missing facts.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888-89, 110

                                                  16    (1990).

                                                  17                                                        V.

                                                  18                                                  ARGUMENT

                                                  19              Plaintiff claims that SCMJ took action against him because of information on his locator

                                                  20    cards during his two stays at SCMJ between 2013 and 2015. Factually, Plaintiff’s claims fail as to

                                                  21    information on the locator cards was true legally. Plaintiff’s due process claim fails because

                                                  22    Plaintiff cannot prove the existence of a protected liberty interest. Moreover, Plaintiff cannot

                                                  23    prove that SCMJ imposed any condition that was an “atypical and significant hardship” in relation

                                                  24    to ordinary incidents of prison life.

                                                  25              Even if any protected liberty interest existed, that interest is restricted as to give Defendant

                                                  26    wide-ranging deference to implement practices to preserve internal order and maintaining

                                                  27    institutional security. Defendant’s practice of annotating locator cards with information that

                                                  28    impacted order and security falls within that scope of discretion.
                                                        {02099184.DOCX}                       6
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 13 of 28


                                                   1            Finally, Plaintiff cannot show that Defendant’s actions were arbitrary and unreasonable, or
                                                   2    having no substantial relation to the safety and general welfare of SCMJ. Plaintiff cannot do so
                                                   3    because Defendant annotated Plaintiff’s locator cards with accurate information for the safety of
                                                   4    inmates and jail personnel.
                                                   5
                                                                A.        Plaintiff’s Due Process Claim Fails to Establish the Existence of Protected
                                                   6                      Liberty Interests
                                                   7            The Due Process Clause provides procedural protections to inmates who can establish that

                                                   8    a liberty interest is at stake. Wilkinson v. Austin, 545 U.S. 209, 221 (2005). In order to state a

                                                   9    cause of action for deprivation of procedural due process, a plaintiff must first establish the

                                                  10    existence of a liberty [or property] interest for which the protection is sought. Id. “To establish a

                                                  11    violation of substantive due process ..., a plaintiff is ordinarily required to prove that a challenged

                                                  12    government action was clearly arbitrary and unreasonable, having no substantial relation to the
                 350 University Ave., Suite 200




                                                  13    public health, safety, morals or general welfare.” Patel v. Penman, 103 F.3d 868, 874 (9th
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    Cir.1996). However, to establish a substantive due process claim, an inmate must first establish

                                                  15    deprivation of due process protected liberty interests. Dennison v. Ryan, 522 Fed.Appx.414, 417

                                                  16    (9th Cir. 2013).

                                                  17            Plaintiff does not have a protected liberty interest, and, as such, his due process claim fails.

                                                  18    Liberty interests may arise from the Due Process Clause itself or from state law. Hewitt v. Helms,

                                                  19    459 U.S. 460, 466-68 (1983).

                                                  20            In determining whether state law confers a liberty interest on inmates, the Supreme Court

                                                  21    has adopted an approach in which the existence of a liberty interest is determined by focusing on

                                                  22    the nature of the deprivation. Sandin v. Conner, 515 U.S. 472, 481-84 (1995). In doing so, the

                                                  23    Court has held that state law creates a liberty interest deserving of protection only where the

                                                  24    deprivation in question: (1) restrains the inmate’s freedom in a manner not expected from the

                                                  25    sentence; and (2) “imposes atypical and significant hardship on the inmate in relation to the

                                                  26    ordinary incidents of prison life.” Id. at 483-84.

                                                  27            To establish whether a prison hardship is atypical and significant, the court relies upon a

                                                  28    condition or combination of conditions that requires case-by-case, fact-by-fact consideration.
                                                        {02099184.DOCX}                       7
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 14 of 28


                                                   1    Keenan v. Hall, 83 F.3d 1083, 1089 (1996). In Ramirez v. Galaza, 334 F.3d 850, 862 (2003), the
                                                   2    Ninth Circuit determined that the Sandin Court had identified the factors to consider as follows:
                                                   3
                                                                (1) whether the challenged condition “mirrored those conditions imposed upon
                                                   4            inmates in administrative segregation and protective custody,” and thus comported
                                                                with the prison’s discretionary authority; (2) the duration of the condition, and the
                                                   5            degree of restraint imposed, and (3) whether the state’s action will invariably affect
                                                   6            the duration of the prisoner’s sentence.

                                                   7            Here, Plaintiff claims to have experienced negative conditions while at SCMJ because of
                                                   8    information contained on his locator cards. Specifically, Plaintiff claims: “Defendants deliberately
                                                   9    made it appear that I was at SCMJ for that charge [664/187], without annotating the disposition of
                                                  10    that charge….” UMF 23. As a result, Plaintiff identifies 23 ways in which he was negatively
                                                  11    impacted, or in other words, received “atypical and significant hardships.” UMF 24.
                                                  12            Ultimately, Plaintiff’s claims that Defendant imposed atypical and significant prison
                 350 University Ave., Suite 200




                                                  13    conditions upon him because of information on his locator card amount to nothing more than
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    conclusions unsupported by any facts or evidence. Even if he proffers evidence, his claims do not
                                                  15    amount to an atypical and significant hardship in relation to ordinary incidents of prison life. See
                                                  16    Sandin 515 U.S. at 481-84. Certainly, nothing identified by Plaintiff amounts to government
                                                  17    action that was “clearly arbitrary and unreasonable.”
                                                  18            The undisputed evidence shows that Defendant made decisions, as they related to Plaintiff,
                                                  19    for legitimate reasons, none of which were taken because of information contained on Plaintiff’s
                                                  20    locator card.
                                                  21
                                                                          1.   Defendant’s Decision to Place Plaintiff in Total Separation Comported
                                                  22                           with Its Discretionary Authority
                                                  23            Many of Plaintiff’s claims of “atypical hardships” arise out of being temporarily housed in

                                                  24    T-Sep housing. UMF 24, Nos. 1, 2, 3, 4, 5, 6, 15, 17, 20, and 21. There is no protected liberty

                                                  25    interest in not being confined in the security housing unit where placement and retention therein

                                                  26    were “within the range of confinement to be normally expected” by prison inmates. Resnick v.

                                                  27    Hayes, 213 F.3d 443, 448-49 (9th Cir. 2000). The Due Process Clause does not confer on inmates

                                                  28    a liberty interest in being confined in the general prison population instead of administrative
                                                        {02099184.DOCX}                       8
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 15 of 28


                                                   1    segregation. See Hewitt v. Helms, 459 U.S. 460, 466 (1983); see also May v. Baldwin, 109 F.3d
                                                   2    557, 565 (9th Cir. 1997) (convicted inmate's due process claim fails because he has no liberty
                                                   3    interest in freedom from state action taken within sentence imposed and administrative segregation
                                                   4    falls within the terms of confinement ordinarily contemplated by a sentence). Moreover, T-Sep
                                                   5    housing and “high” inmate classifications are not atypical and significant to prison life because the
                                                   6    duration of each condition and the degree of restraint imposed merely “mirrored” the conditions
                                                   7    imposed on other inmates, and thus comported with Defendant’s discretionary authority. See
                                                   8    Ramirez, 334 F.3d at 862.
                                                   9            Indeed, many inmates are housed in total separation when booked into the SCMJ, as well
                                                  10    as classified as “high” inmates. In fact, there were floors designated for inmates housed as T-Sep.
                                                  11    This is not atypical to prison life. It is Defendant’s practice that T-Sep inmates live in a single-
                                                  12    person cell and conduct activities in the jail alone, including, but not limited to recreation,
                 350 University Ave., Suite 200




                                                  13    dayroom, privileges, and visitations. Ex. Q, McCamy Decl. ⁋9-10. T-Sep inmates also are
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    maintained in arm and leg shackles when transported to and from court, as well as while waiting
                                                  15    for court proceedings. Id. Defendant’s practices apply to all inmates housed in T-Sep and are done
                                                  16    for the safety and security of inmates and staff alike. Id. Thus, Plaintiff’s due process claims
                                                  17    stemming from his status as a T-Sep inmate is not an atypical and significant prison condition
                                                  18    since the conditions were imposed equally on other inmates in the same manner. Accordingly,
                                                  19    Plaintiff’s due process claim fails on these grounds.
                                                  20            It is also undisputed that Plaintiff was removed from T-Sep housing and placed in general
                                                  21    population on December 31, 2013. See UMF 11. Although he was still designated as a “high”
                                                  22    security inmate, he was allowed to have a cell mate, as well as be around other inmates during
                                                  23    dayroom, recreation, and visitations. Ex. Q, McCamy Decl. ⁋11. Again, nothing about his general
                                                  24    population housing classification was atypical and significant to ordinary incidents of prison life.
                                                  25
                                                                               a.     Defendant Had Legitimate Reasons for Initially Classifying Plaintiff
                                                  26                                  in T-Sep Housing
                                                  27            To the extent Plaintiff’s due process claim seeks to challenge his classification as a T-Sep

                                                  28    inmate, the Ninth Circuit found that an inmate challenging his housing status was subject to the
                                                        {02099184.DOCX}                       9
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 16 of 28


                                                   1    “some evidence” standard of Superintendent v. Hill, 472 U.S. 445, 455 (1985). Bruce v. Ylst, 351
                                                   2    F.3d 1283, 1287 (9th Cir.2003). Further, the Ninth Circuit noted, “[u]nder Hill, we do not examine
                                                   3    the entire record, independently assess witness credibility, or reweigh the evidence; rather, ‘the
                                                   4    relevant question is whether there is any evidence in the record that could support the
                                                   5    conclusion.’” Id.
                                                   6            Here, Defendant had legitimate reasons for placing Plaintiff originally as a T-Sep inmate.
                                                   7    An inmate’s housing classification is determined by Defendant’s classification officers after they
                                                   8    are booked into the jail. When inmates are brought over from a prison facility, it is Defendant’s
                                                   9    practice to consider the inmate’s previous housing status at the prior prison facility and the
                                                  10    inmate’s criminal history, among other things. UMF 8. It is undisputed that Plaintiff came into the
                                                  11    SCMJ as a SHU inmate. UMF 5. SHU inmate means Plaintiff was designated at the highest level
                                                  12    of security as an inmate in prison. SHU inmates are considered dangerous and a threat to security.
                 350 University Ave., Suite 200




                                                  13    Plaintiff also had a known history of violent acts against jail staff. SCMJ disciplined Plaintiff for
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    violating jail policies after a hearing where it was found that Plaintiff attempted to throw a deputy
                                                  15    over a second-tier balcony in 2002. UMF 2. Moreover, Plaintiff had been convicted of gassing a
                                                  16    CDRC employee in 2009, which resulted in a four year sentence, consecutive to his current life
                                                  17    sentence. UMF 3. Plaintiff was also serving a life sentence for two bank robbery convictions, a
                                                  18    drug trafficking conviction, and a criminal threats conviction. UMF 1. Based on the totality of the
                                                  19    circumstances, Defendant designated Plaintiff originally as T-Sep because of his SHU housing
                                                  20    status at prison and his prior criminal history, which included assaultive behavior on jail
                                                  21    personnel. See UMFS 1, 2, 3, 5, and 10.
                                                  22            Ultimately, nothing about Plaintiff’s T-Sep or “high” custody inmate status was atypical to
                                                  23    prison life. See Gordon v. Maycayo, 43 Fed. Appx. 67 (9th Cir. 2002) (state inmate did not show
                                                  24    violation of his due process rights because he failed to present any evidence comparing his
                                                  25    conditions of confinement during the 60 days to conditions of his prior prison life). Moreover,
                                                  26    Defendant had legitimate reasons for placing Plaintiff in those classifications. Indisputably,
                                                  27    nothing about those classifications had anything to do with information on his locator card. In fact,
                                                  28    his locator card was created after his original housing classifications into T-Sep. UMF 13. Thus, it
                                                        {02099184.DOCX}                      10
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 17 of 28


                                                   1    is entirely impossible for that classification status to be determined because of information
                                                   2    contained on a locator card, which was not created at the time of classification. Id. Subsequently,
                                                   3    Defendant removed him from T-Sep housing and placed him into general population. UMF 11.
                                                   4    Surely Plaintiff is not arguing that removing him from T-Sep created a negative impact.
                                                   5
                                                                               b.     Being Housed With Dangerous Individuals is Not Atypical or
                                                   6                                  Significant to Prison Life
                                                   7            To the extent Plaintiff claims he was cellmates with dangerous individuals as a “high”
                                                   8    custody inmate that is also not atypical and significant to prison life. Inmates classified as “high”
                                                   9    are generally composed of individuals who committed serious crimes and are being incarcerated
                                                  10    for those crimes. UMF 9. Likewise, others may consider Plaintiff a “dangerous” inmate given his
                                                  11    extensive criminal history. Nevertheless, Plaintiff never submitted a grievance about being
                                                  12    confined to a cell with dangerous inmates. Instead, Plaintiff complained once that he was being
                 350 University Ave., Suite 200




                                                  13    housed “in close proximity” to gang members while as a T-Sep and submitted another complaint
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    that inmates were not following jail staff’s orders and disrupting dayroom time. Ex. E, Plaintiff’s
                                                  15    Complaints Re: Inmates. Defendant responded accordingly to Plaintiff’s complaints. Defendant
                                                  16    advised Plaintiff that he did not have a cellmate while housed as a T-Sep. Id. Defendant further
                                                  17    advised Plaintiff he has received proper dayroom time. Id.
                                                  18            Plaintiff was also involved in an incident report where another inmate was found to be the
                                                  19    initial aggressor. Ex. F, Incident Report. That inmate was removed and disciplined for those
                                                  20    actions. Even after that incident, Plaintiff never complained that he was housed with dangerous
                                                  21    inmates.
                                                                          2.   Plaintiff’s Placement in Sobering Cell Not Based on Information on
                                                  22
                                                                               Locator Cards
                                                  23            Plaintiff claims he was “illegally placed into a sober cell with drunks” because of
                                                  24    information on his locator card. UMF 24, No. 8. Defendant has records of this incident, providing
                                                  25    that while going through the booking process on September 24, 2013, Defendant placed Plaintiff
                                                  26    in a sobering cell at booking because he had a suicide prevention flag in his file and needed to be
                                                  27
                                                  28
                                                        {02099184.DOCX}                      11
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 18 of 28


                                                   1    on suicide watch before being placed in classified housing.4 Ex. G, Information Report. As
                                                   2    previously provided, locators cards are created after an inmate is booked into jail and receives his
                                                   3    or her housing classification. UMF 13. Accordingly, it is impossible for booking officers to place
                                                   4    Plaintiff into a sobering cell because of information on his locator card, since the locator card was
                                                   5    not created at the time Plaintiff was booked.
                                                   6                    3.      Plaintiff Was Not Deprived of Law Library Access or Legal Mail
                                                   7            Plaintiff also claims that he was denied law library access and legal mail because of
                                                   8    information contained on his locator card. UMF 24, No. 9. There is no established minimum
                                                   9    requirement for satisfying an inmate’s right to access a law library; rather, “a reviewing court
                                                  10    should focus on whether the individual plaintiff before it has been denied meaningful access.”
                                                  11    Sands v. Lewis, 886 F.2d 1166, 1169 (9th Cir.1989) (internal quotations omitted). Further,
                                                  12    although an inmate has a right to legal mail, “isolated incidents of mail interference without any
                 350 University Ave., Suite 200




                                                  13    evidence of improper motive or resulting interference with the right to counsel or access to the
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    courts do not give rise to a constitutional violation.” Witherow v. Paff, 52 F.3d 264, 265 (9th
                                                  15    Cir.1995).
                                                  16            Ultimately, there is no evidence to support Plaintiff’s claim. Defendant has a practice of
                                                  17    hand-delivering legal materials to inmates who are housed in T-Sep because their physical
                                                  18    presence in the law library is deemed too much a risk to the safety of jail staff. UMF 25. This
                                                  19    practice may continue even after an inmate is no longer housed in T-Sep. See Ex. Q, McCamy
                                                  20    Decl. ⁋13.
                                                  21            On July 2, 2013 and thereafter, jail staff understood Plaintiff to be on pro-per status, which
                                                  22    required that Plaintiff be provided a 15 minute telephone call per day and access to law library
                                                  23    materials. See Ex. Q, McCamy’s Decl. ⁋13; Ex. H, Complaints and Responses Re: Legal
                                                  24    Materials. To facilitate those Court Orders, Defendant advised Plaintiff that staff would deliver
                                                  25    legal materials directly to his cell. Id. At that time, Plaintiff had been designated into T-Sep
                                                  26
                                                  27
                                                        4
                                                  28      Immediately upon entering the sobering cell, Plaintiff became argumentative with staff and inmates. He also
                                                        threatened other inmates. He was immediately escorted to a segregation cell.
                                                        {02099184.DOCX}                                           12
                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                                    SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 19 of 28


                                                   1    housing, and in accordance with Defendant’s practice, Defendant determined that Plaintiff’s
                                                   2    physical presence in the law library was deemed too much a risk to the safety of jail staff. Id.
                                                   3            Plaintiff understood the procedure, as he requested various legal material, up to and
                                                   4    including a Bible, which were delivered to his cell. See Ex. Q, McCamy Decl. ⁋13; Ex. H, Legal
                                                   5    Material Complaints and Responses. However, Plaintiff routinely filed grievances about his access
                                                   6    to legal mail. See Ex. Q, McCamy Decl. ⁋14; Ex. I, Legal Mail Complaints and Responses.
                                                   7    Defendant responded to each grievance, where SCMJ staff had to routinely explain to Plaintiff the
                                                   8    procedures for sending and receiving legal mail, as well as policies on acceptable legal
                                                   9    publications allowed in the jail. Id. At some point, SCMJ even arranged for an investigator to
                                                  10    assist Plaintiff in his legal matters to facilitate jail policies and procedures as they related to legal
                                                  11    mail. Id.
                                                  12            Ultimately, there is no evidence that Defendant’s decision to hand-deliver legal materials
                 350 University Ave., Suite 200




                                                  13    to Plaintiff’s cell restricted his access to the law library or legal mail. Further, there is absolutely
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    no evidence to suggest that Plaintiff was denied access or that such denial was because of
                                                  15    information contained on his locator card. There is also no evidence showing that any of the
                                                  16    deputies responsible for deciding this alternative method to giving Plaintiff his legal resources had
                                                  17    any knowledge about the information contained on his locator card. For those reasons, Plaintiff’s
                                                  18    claim fails.
                                                  19                      4.   Plaintiff Was Not Deprived of Medical Care for Serious Medical Needs
                                                  20            Plaintiff also claims that he was deprived of medical care because of information on his
                                                  21    locator card. UMF 24, No. 11. Defendant’s records reveal that Plaintiff filed many grievances on
                                                  22    issues related to his medical care. See Ex. J, Complaints and Responses Re: Medical Care. Each
                                                  23    grievance specified certain conditions that Plaintiff wanted jail personnel to order. Id. However,
                                                  24    Plaintiff is not permitted to dictate his medical treatment. Bowring v. Godwin, 551 F.2d 44, 47–48
                                                  25    (4th Cir. 1977). As a matter of law, differences of opinion between prisoner and prison doctors
                                                  26    fails to show deliberate indifference to serious medical needs. Jackson v. McIntosh, 90 F.3d 330,
                                                  27    332 (9th Cir.1996).
                                                  28
                                                        {02099184.DOCX}                      13
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 20 of 28


                                                   1             Defendant employs medical staff to provide assistance to inmates housed at SCMJ. Ex. Q,
                                                   2    McCamy Decl. ⁋15. Inmates usually receive medical care in a separate area, which is not near the
                                                   3    floors where the inmates are housed. Id. Deputies typically transport the inmates to and from the
                                                   4    medical area of SCMJ when medical treatment is needed. Id.
                                                   5             The undisputed evidence shows that Plaintiff filed a number of grievances about his
                                                   6    medical care, which were appropriately responded to by medical personnel. See Ex. J, Medical
                                                   7    Care Complaints and Responses. Each response detailed appropriate treatment plans that were in
                                                   8    place to treat Plaintiff’s medical issues. Id. There is no evidence to suggest that medical personnel
                                                   9    knew about the information contained on Plaintiff’s locator card, much less ordered specific
                                                  10    medical treatment because of that information. Plaintiff cannot present such evidence because his
                                                  11    locator cards stayed on the jail floor where he was housed, not in the jail medical facilities. UMF
                                                  12    14. Nevertheless, medical personnel’s responses to Plaintiff’s medical grievances provide that
                 350 University Ave., Suite 200




                                                  13    Plaintiff’s medical needs were appropriately treated based solely on the information contained in
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    his medical records. See Ex. J, Medical Care Complaints and Responses. Accordingly, this claim
                                                  15    fails.
                                                  16                      5.   Defendant Initiated Incident Reports Against Plaintiff for Legitimate
                                                                               Reasons
                                                  17
                                                                 Plaintiff also claims that Defendant initiated “fake incident reports” against him. UMF 24,
                                                  18
                                                        No. 12. From 2013 through 2015, Plaintiff was involved in five incident reports at SCMJ. See Ex.
                                                  19
                                                        Q, McCamy Decl. ⁋17. One of those incidents involved another inmate, who was deemed as the
                                                  20    initial aggressor against Plaintiff. Two other incident reports were characterized as informational
                                                  21    only, and no disciplinary action was taken. Another incident report provided that Plaintiff was
                                                  22    refusing to take his medication. The only incident report where any disciplinary action was taken
                                                  23    against Plaintiff occurred after he was found to be insubordinate toward jail staff. Plaintiff was
                                                  24    given a hearing on this incident, and it went through two levels of review, where Lieutenant Kolb
                                                  25    ultimately determined that Plaintiff’s conduct violated jail policy. UMF 26.
                                                  26             To the extent Plaintiff claims that the last incident report violated his due process rights, he
                                                  27    cannot prevail on this claim as a matter of law. A jail’s grievance process does not confer a
                                                  28
                                                        {02099184.DOCX}                      14
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 21 of 28


                                                   1    substantive right because inmates do not have a right to a particular grievance procedure. Mann v.
                                                   2    Adams, 855 F.2d 639, 640 (9th Cir.1988). Further, Plaintiff’s allegations of “bias” in a jail
                                                   3    disciplinary proceeding do not, without more, implicate his constitutional right to due process. See
                                                   4    Wolff v. McDonnell, 418 U.S. 539, 556 (1974).
                                                   5            Plaintiff filed a grievance about this incident report claiming that he had a right to a
                                                   6    different grievance officer because Sergeant Epperson could not be impartial. Plaintiff claimed
                                                   7    that Sergeant Epperson was involved in a separate jail incident where Plaintiff was accused of
                                                   8    violating jail policy for attempting to murder a deputy in 2002. As an initial matter, Plaintiff is not
                                                   9    entitled to a particular grievance procedure. Moreover, Lieutenant Kolb reviewed Plaintiff’s
                                                  10    incident report and grievance after Sergeant Epperson was involved, thereby eliminating any claim
                                                  11    of bias as to the final review. See UMF 26. Further, there is no evidence that Lieutenant Kolb
                                                  12    found Plaintiff in violation because of information on his locator card. Rather, Lieutenant Kolb’s
                 350 University Ave., Suite 200




                                                  13    response to Plaintiff’s grievance shows that he considered the merits of Plaintiff’s actions in
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    determining whether Plaintiff violated jail policies. See Superintendent Mass Corr. Inst. v. Hill,
                                                  15    472 U.S. 445, 455 (1985). Finally, there is no evidence that the disciplinary action was atypical
                                                  16    and significant to prison life. According, this claim also fails.
                                                  17                      6.   Plaintiff Was Provided All Required Commissary
                                                  18            Plaintiff also claims that he was denied his commissary because of information contained
                                                  19    on his locator card. UMF 24, No. 20. This claim fails as a matter of law because prisoners have
                                                  20    no constitutional right to use the prison commissary. See Keenan v. Hall, 83 F.3d 1083, 1092 (9th
                                                  21    Cir.1996) opinion amended on denial of reh’g, 135 F.3d 1318 (9th Cir.1998) (affirming dismissal
                                                  22    of §1983 claim for denial of prison canteen products because “[t]here is no constitutional right to
                                                  23    such items”).
                                                  24            Moreover, there is no evidence to support this claim. Plaintiff wrote numerous grievances
                                                  25    about not receiving commissary. See Ex. L, Complaints and Responses Re: Commissary. Jail staff
                                                  26    responded to each and every grievance. Id. Those responses included Plaintiff’s failure to follow
                                                  27    jail policies, including failing to correctly bubble his inmate reference number on the commissary
                                                  28    requests. Id. To the extent Plaintiff did not get his commissary during the discipline imposed for
                                                        {02099184.DOCX}                      15
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 22 of 28


                                                   1    the above-mentioned incident, there is no due process claim where there is a temporary loss of
                                                   2    privileges that does not “present a dramatic departure from the basic conditions” of prison life.
                                                   3    Sandin, 515 U.S. at 485.
                                                   4                      7.   Defendant Cannot Be Found Liable for Acts Taken By Third-Parties
                                                   5            An inmate’s locator card is kept on the floor in which they are housed in. UMF 14.
                                                   6    Accordingly, third-parties, such as a Judge, District Attorney, and employees at the California
                                                   7    Department of Rehabilitation and Correction do not access SCMJ inmates’ locator cards. There is
                                                   8    absolutely no evidence that any of these parties had access to Plaintiff’s locator card, much less
                                                   9    made decisions because of the information contained on Plaintiff’s locator card.
                                                  10            Although it is not entirely clear what actions Plaintiff claims third-parties took against him,
                                                  11    Defendant cannot be liable for a third party’s conduct, especially where their conduct was neither
                                                  12    directed by Defendant nor shown to be influenced by Plaintiff’s locator card. See UMF 24, No.
                 350 University Ave., Suite 200




                                                  13    16.
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706




                                                                          8.   Plaintiff’s Conclusory Assertions Will Not Suffice on a Motion for
                      TEL: 916.929.1481




                                                  14
                                                                               Summary Judgment
                                                  15
                                                                Plaintiff claims that deputies viewed him “in a dangerous light” and magnified normal
                                                  16
                                                        conduct into misconduct.” UMF 24, No. 10. Further, he claims that he was “looked at by all
                                                  17
                                                        personnel who read the Locator Card as an animal.” UMF 24, No. 13. He also claims that he
                                                  18    experienced abuse and ill treatment because of a “physical attack upon me by SCMJ Deputies.”
                                                  19    UMF 24, No. 15. Finally, he claims that unspecified deputies impeded an unknown settlement
                                                  20    conference. UMF 24, No. 23.
                                                  21            These claims are merely conclusory statements unsupported by any evidentiary facts.
                                                  22    These conclusory statements are based on Plaintiff’s subjective beliefs, nothing more. Conclusory
                                                  23    allegations unsupported by any underlying factual details are insufficient to state a claim for relief
                                                  24    under 42 U.S.C. § 1983. Finley v. Rittenhouse, 416 F.2d 1186 (9th Cir. 1969). To the extent
                                                  25    Plaintiff has alleged any factual details, Defendant submits that those claims have been previously
                                                  26    addressed. Accordingly, each purported condition is insufficient to establish a protected liberty
                                                  27    interest.
                                                  28
                                                        {02099184.DOCX}                      16
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 23 of 28


                                                   1                      9.    Plaintiff’s Claims Regarding Sadness, Anger, Depression, Nightmares,
                                                                                and Hopelessness Are Not Atypical to Prison Life
                                                   2
                                                                Again, Plaintiff must allege facts which suggest he was deprived of a protected liberty
                                                   3
                                                        interest that imposed an atypical and significant hardship on him in relation to ordinary incidents
                                                   4
                                                        of prison life. See Sandin, 515 U.S. at 481-84. Plaintiff’s claims that he experienced sadness,
                                                   5    anger, depression, nightmares, and feelings of hopelessness are not atypical to prison life. UMF
                                                   6    24, Nos. 14, 15, 18, and 19. These feelings are certainly not atypical to an individual who is
                                                   7    serving a life sentence. It is not atypical for someone who knows that they will spend the rest of
                                                   8    their life in a penitentiary, instead of with their loved ones and friends, to feel sad, depressed, and
                                                   9    hopeless. Accordingly, Plaintiff fails to establish a protected liberty interest.
                                                  10
                                                                          10.   None of Plaintiff’s “Atypical” Hardships Will Affect the Duration of
                                                  11                            His Sentence
                                                  12            To determine whether a prison condition is “atypical and significant,” Courts consider
                 350 University Ave., Suite 200




                                                  13    whether the condition affects the duration of the prisoner’s sentence. Ramirez v. Galaza, 334 F.3d
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    850, 862 (2003). It is undisputed that Plaintiff is serving a life-sentence. UMF 1. Given that,
                                                  15    Plaintiff cannot demonstrate how any of the negative conditions will affect the duration of his
                                                  16    sentence. Indeed, he cannot do so because, outside of a change in law or policy, it would be
                                                  17    difficult to demonstrate how a life sentence can be reduced.
                                                  18
                                                                B.        Defendant’s Practice of Annotating Locator Cards Intended to Preserve and
                                                  19                      Maintain Institutional, Personnel and Inmate Safety

                                                  20            Even if Plaintiff can establish the existence of a liberty right, “maintaining institutional

                                                  21    security and preserving internal order and discipline are essential goals that may require limitation

                                                  22    or retraction of the restrained constitutional rights of both convicted prisoners and pretrial

                                                  23    trainees.” Bell v. Wolfish, 441 U.S. 520, 546 (1979). “[C]entral to all other corrections goals is the

                                                  24    institutional consideration of internal security within the corrections facilities themselves.” Pell v.

                                                  25    Procunier, supra, 417 U.S., at 823, 94 S.Ct. at 2804. “Prison officials must be free to take

                                                  26    appropriate action to ensure the safety of inmates and corrections personnel….” Bell, 441 U.S. at

                                                  27    547.

                                                  28
                                                        {02099184.DOCX}                      17
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 24 of 28


                                                   1            Prison administrators should be accorded wide-ranging deference in the adoption and
                                                   2    execution of policies and practices that in their judgment are needed to preserve internal order and
                                                   3    discipline and to maintain institutional security. Jones v. North Carolina Prisoners’ Labor Union,
                                                   4    supra, 433 U.S. at 128, 97 S.Ct. at 2539; Procunier v. Martinez, supra, 416 U.S. at 404-405, 94
                                                   5    S.Ct. at 1807-1808; Cruz v. Beto, supra, 405 U.S. at 321, 92 S.Ct. at 1081; see Meachum v. Fano,
                                                   6    427 U.S. at 228-229. In evaluating whether a restraint on a prisoner’s movement constituted an
                                                   7    Eighth Amendment violation, the Supreme Court provided:
                                                   8
                                                                Prison administrators should be accorded wide-ranging deference in the adoption
                                                   9            and execution of policies and practices that in their judgment are needed to
                                                                preserve internal order and discipline and to maintain institutional security. That
                                                  10            deference extends to a prison security measure taken in response to an actual
                                                  11            confrontation with riotous inmates, just as it does to prophylactic or preventive
                                                                measures intended to reduce the incidence of these or any other breaches of prison
                                                  12            discipline. It does not insulate from review actions taken in bad faith and for no
                                                                legitimate purpose, but it requires that neither judge nor jury freely substitute their
                 350 University Ave., Suite 200




                                                  13            judgment for that of officials who have made a considered choice.
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14            Whitley v. Albers, 475 U.S. 312, 321-322 (1986) (internal citations omitted).
                                                  15            Here, the annotated notes on Plaintiff’s locator card were intended for institutional, officer,
                                                  16    and inmate safety reasons. UMF 27. Locator cards are used by deputies who have face-to-face
                                                  17    contact with the inmate, which sometimes involves moving the inmate or being in close physical
                                                  18    proximity. UMF 15. The locator cards provide information such as the inmate’s name, date of
                                                  19    birth, current charges, and movement log. The locator cards also allow deputies to provide
                                                  20    “remarks.” UMF 17. Under the “remarks” section, Defendant has a practice of annotating locator
                                                  21    cards with information involving officer or inmate safety concerns. Id. Given that deputies work
                                                  22    with hundreds of inmates on any given day, it is impossible for a deputy to know the tendencies of
                                                  23    every inmate. However, it is prudent for deputies to be aware if an inmate is known to have violent
                                                  24    tendencies, especially if he or she will have physical contact with the inmate. The locator card is
                                                  25    one method of informing deputies of an inmate’s potentially violent tendencies, as to allow the
                                                  26    deputy to take whatever security precautions may be needed to ensure the safety of all personnel
                                                  27    and inmates involved.
                                                  28
                                                        {02099184.DOCX}                      18
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 25 of 28


                                                   1            The “remarks” on Plaintiff’s locator cards follow Defendant’s practice. UMF 20. Plaintiff
                                                   2    was incarcerated in Sacramento County Jail two separate times between 2013 and 2015. Plaintiff
                                                   3    had a locator card for each period. On his first locator card, it provides four different factual pieces
                                                   4    of information: (1) “known for gassing;” (2) “tried to throw Dep. Albee off tier in 02!;” (3) “SHU
                                                   5    inmate;” and (4) “known for litigation.” UMF 18. The second locator card provides: “CAUTION
                                                   6    per Sgt Epperson se [unclear] 849352330 (2002) (664)187 on Deputy.” UMF 19.
                                                   7            Significantly, these remarks are legitimate and accurate. Plaintiff does not dispute the
                                                   8    remarks. See Ex. P, Plt’s Depo pp. 156:1 – 158:17 and pp.150:10 – 153:21. Plaintiff admitted that
                                                   9    he was convicted of gassing a correctional employee. UMF 3. In 2002, an incident report was
                                                  10    prepared at the SCMJ referencing that Plaintiff attempted to murder Deputy Allbee, which
                                                  11    involves the same incident report number annotated on Plaintiff’s second locator card. UMF 2.
                                                  12    Plaintiff was disciplined by the jail for violating policies based on this 2002 report. Id. Moreover,
                 350 University Ave., Suite 200




                                                  13    Plaintiff had been previously designated as a SHU inmate by his prior prisons when transported to
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    SCMJ. UMF 5. Plaintiff also has history of filing cases against the County and other State
                                                  15    agencies. UMF 4. Significantly, the “remarks” were not used to discipline or otherwise restrain
                                                  16    Plaintiff’s privileges while incarcerated at the SCMJ. UMF 21.
                                                  17            Plaintiff’s only claim seems to allege that the annotation referencing an attempted murder
                                                  18    on a deputy violated his due process rights. UMF 23. Plaintiff claims that since he was not
                                                  19    convicted of the attempted murder change, the information on the locator card was incorrect. Id.
                                                  20    However, neither locator card indicates that he was convicted of attempting to murder Deputy
                                                  21    Allbee in 2002. See UMF 18 and 19. Plaintiff concedes as much as to one of his locator cards. See
                                                  22    Ex. P, Plt’s Depo. p. 154: 18-25. Plaintiff also admits that that same locator card specifically refers
                                                  23    jail deputies to an internal jail report number, which is completely separate from his criminal
                                                  24    charges. See Ex. P, Plt’s Depo. pp.150:10 – 153:21. This internal jail report number provides the
                                                  25    factual circumstances that led to Plaintiff being booked on attempted murder charges and
                                                  26    describes the disciplinary action he received from the Sacramento County Jail for violating jail
                                                  27    policies. UMF 2. Ultimately, the “remarks” on Plaintiff’s locator card in no way indicate that
                                                  28    Plaintiff was convicted in a criminal court of attempted murder.
                                                        {02099184.DOCX}                      19
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 26 of 28


                                                   1            Further, Plaintiff’s amended responses argue that Defendant’s failure to annotate “the
                                                   2    disposition” of the 664/187 charge on his locator card (i.e. note that he was not convicted of the
                                                   3    charge) made it look like he was in custody on attempted murder charges. UMF 23. Such is
                                                   4    nonsensical as the locator card references Plaintiff’s actual criminal charges. Plaintiff did submit a
                                                   5    grievance with the same complaint. Ex. M, March 18, 2015 Complaint. In response, Sgt. Gregory
                                                   6    explained that Plaintiff’s current charges would remain on his card. Id. Sgt. Gregory also told
                                                   7    Plaintiff that the comments would stay on his card for officer safety reasons. Id.
                                                   8            Sgt. Gregory’s response to Plaintiff’s grievance was consistent with Defendant’s practice
                                                   9    of annotating inmate’s locator cards with “remarks” related to institutional, officer, or inmate
                                                  10    safety concerns. Significantly, the “remarks” on Plaintiff’s locator cards had nothing to do with his
                                                  11    current charges. There is a specific section on the locator cards entitled “Charges.” UMF 16. The
                                                  12    charges in that section indicate the inmate’s current custody charges. On both of Plaintiff’s locator
                 350 University Ave., Suite 200




                                                  13    cards, it provided that Plaintiff was in custody between 2013 and 2015 under a “2620 Order to
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    Produce.” UMFs 18 and 19. An Order to Produce in no way indicates that Plaintiff was at SCMJ
                                                  15    for attempting to murder a deputy. Ex. R, Rowe Decl. ⁋9. Accordingly, Plaintiff’s claim that
                                                  16    deputies believed he was in custody on attempted murder charges is completely baseless.
                                                  17            Ultimately, maintaining security is the upmost goal in correctional facilities. The Court
                                                  18    should grant great deference to jail administrators for implementing policies with the intention of
                                                  19    preserving and maintaining correctional security and order. The information on Plaintiff’s locator
                                                  20    cards, including the annotated notes, provided legitimate and accurate information intending to do
                                                  21    just that. Even if the annotated notes are inaccurate, Courts have held that inaccurate records
                                                  22    maintained by the state, are not, standing alone, sufficient to state a claim of constitutional injury
                                                  23    arising under the Due Process Clause. See Velasquez v. Woods, 329 F.3d 420, 421-22 (5th Cir.
                                                  24    2003) (finding no constitutional right to expunge false information from prison file); see also Paul
                                                  25    v. Davis, 424 U.S. 693, 711-14 (1976) (holding plaintiff could not challenge in § 1983 action
                                                  26    dissemination of information about shoplifting arrest because no protected interest in reputation).
                                                  27    Sprouse v. Babcock, 870 F.2d 450, 452 (8th Cir. 1989) (holding that prisoner has no constitutional
                                                  28    guaranteed immunity from being falsely or wrongly accused of conduct that may result in the
                                                        {02099184.DOCX}                      20
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 27 of 28


                                                   1    deprivation of protected liberty interest); see also Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir.
                                                   2    1986). Accordingly, Defendant’s practice of presenting factual information on inmate’s locator
                                                   3    card for officer safety reasons allows Defendant to retract any restricted constitutional liberty
                                                   4    interest Plaintiff may have. Thus, Plaintiff’s due process claim fails.
                                                   5                                                     VI.
                                                   6                                              CONCLUSION
                                                   7            Plaintiff’s due process claim is founded on prison conditions that do not prove “atypical
                                                   8    and significant” hardships to ordinary incidents of prison life. Neither are any of the actions taken
                                                   9    by Defendants “clearly arbitrary and unreasonable.” Thus, Plaintiff has not established any
                                                  10    protected liberty interest and his due process claim necessarily fails. Further, Defendants’ practice
                                                  11    of annotating Plaintiff’s locator cards with significant concerns that affect the safety of the
                                                  12    institution, personnel, and inmates necessarily retracts any restrained constitutional liberty
                 350 University Ave., Suite 200




                                                  13    interests Plaintiff may have had during his incarceration. Accordingly, for the reasons set forth
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    above, Defendants’ Motion for Summary Judgment should be granted.
                                                  15
                                                  16    Dated: October 28, 2019                                PORTER SCOTT
                                                  17                                                           A PROFESSIONAL CORPORATION

                                                  18                                                           By    /s/ Carl L. Fessenden
                                                                                                                      Carl L. Fessenden
                                                  19                                                                  Barakah M. Amaral
                                                  20                                                                  Attorneys for Defendant

                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                        {02099184.DOCX}                      21
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
                                                       Case 2:15-cv-01598-JAM-KJN Document 79-1 Filed 10/28/19 Page 28 of 28


                                                   1    Smith v. Albee, et al.
                                                        U.S.D.C. - Eastern District of CA - 2:15-CV-1598 JAM KJN P
                                                   2
                                                                                            DECLARATION OF SERVICE
                                                   3
                                                   4           I am a resident of the United States and of the County, of Sacramento, California. I am
                                                        over the age of eighteen years and not a party to the within above-entitled action. My business
                                                   5    address is 350 University Avenue, Suite 200, Sacramento, California.
                                                   6
                                                               That on the date below, I served the following: MEMORANDUM OF POINTS AND
                                                   7    AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY
                                                        JUDGMENT on all parties in the said action as addressed below by causing a true copy thereof to
                                                   8    be served:
                                                   9
                                                          XX      BY MAIL: I placed the envelope for collection and mailing, following our ordinary business
                                                  10              practices. I am readily familiar with this business’ practice for collecting and processing
                                                                  correspondence for mailing. On the same day that correspondence is placed for collection and
                                                  11              mailing, it is deposited in the ordinary course of business with the United States Postal Service, in a
                                                                  sealed envelope with postage fully prepaid.
                                                  12              BY PERSONAL SERVICE: I caused such document to be personally delivered to the person(s)
                                                                  addressed below. (1) For a party represented by an attorney, delivery was made to the attorney or at
                 350 University Ave., Suite 200




                                                  13              the attorney’s office by leaving the documents, in an envelope or package clearly labeled to identify
                    Sacramento, CA 95825
PORTER | SCOTT




                                                                  the attorney being served, with a receptionist or an individual in charge of the office, between the
                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14              hours of nine in the morning and five in the evening. (2) For a party, delivery was made to the party
                                                                  or by leaving the documents at the party’s residence with some person not younger than 18 years of
                                                  15              age between the hours of eight in the morning and six in the evening.
                                                                  BY OVERNIGHT DELIVERY: I enclosed the documents in an envelope or package provided by
                                                  16
                                                                  an overnight delivery carrier and addressed to the person(s) listed below. I placed the envelope or
                                                  17              package for collection and overnight delivery at my office or a regularly utilized drop box of the
                                                                  overnight delivery carrier.
                                                  18              BY FAX TRANSMISSION: Based on an agreement of the parties to accept service by fax
                                                                  transmission, I faxed the documents to the persons at the fax numbers listed below. No error was
                                                  19              reported by the fax machine that I used. A copy of the record of the fax transmission, which I printed
                                                                  out, is attached
                                                  20              BY ELECTRONIC SERVICE: Based on a court order or an agreement of the parties to accept
                                                                  service by electronic transmission, I caused the documents to be sent to the persons at the electronic
                                                  21              notification address listed below.
                                                  22
                                                        Plaintiff in Pro Se
                                                  23    Michael Lenoir Smith - P-64019
                                                        CALIFORNIA STATE PRISON, CORCORAN (3466)
                                                  24    P.O. BOX 3466
                                                  25    CORCORAN, CA 93212-3466

                                                  26          I declare under penalty of perjury that the foregoing is true and correct. Executed at
                                                        Sacramento, California, on October 28, 2019.
                                                  27                                                        /s/ Jasmyn S. Scarlett
                                                  28                                                    Jasmyn S. Scarlett
                                                        {02099184.DOCX}                      22
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                     SUMMARY JUDGMENT
